

116 S4615 IS: Social-Emotional Learning for Families Act of 2020
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4615IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. King (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a competitive grant program to support the development, implementation, and evaluation of successful educator and school leader professional development programs on family engagement that will increase the capacity of educators and school leaders to work with families to develop and support the social-emotional learning of children.1.Short titleThis Act may be cited as the Social-Emotional Learning for Families Act of 2020 or the SELF Act of 2020.2.Grant program(a)In generalFrom amounts appropriated to carry out this section, the Secretary shall award grants, on a competitive basis, to local educational agencies to develop, implement, and evaluate educator and school leader professional development programs on social-emotional learning and family engagement. Local educational agencies may work in partnership with the entities described in subsection (e)(3) to carry out such programs. The objective of such programs will be to increase the capacity of educators and school leaders to work with families to develop and support the social-emotional learning of children.(b)Grant awards(1)Maximum grant amountThe total amount of each grant awarded under this section may not exceed $1,200,000.(2)Grant periodA grant awarded under this section shall be for a period of 5 years, and may be renewed.(3)Number of grantsThe Secretary shall award not more than 100 grants under this section.(4)Rural set asideThe Secretary shall reserve 10 percent of the funds appropriated to carry out this section to award grants to rural local educational agencies that are eligible local educational agencies under section 5211(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7345(b)).(c)ApplicationsAn application submitted by a local educational agency for a grant under this section shall demonstrate through descriptions in the grant application— (1)the ability to provide instructional space for proposed programming;(2)a commitment to the development, implementation, and evaluation of successful educator and school leader professional development programs on family engagement that will increase the capacity of educators and school leaders to work with families to develop and support the social-emotional learning of children;(3)a plan to ensure that the proposed programs will serve diverse groups, such as Native Americans and underrepresented or economically disadvantaged families; (4)a long-term commitment to the proposed programs to be carried out with the grant, including a plan to continue the actions described in paragraphs (1) through (3) for a period of not less than 5 years; (5)how the local educational agency intends to measure outcomes related to the grant; and(6)how the population to be served with grant funds is experiencing youth trauma resulting from recent natural disasters (such as hurricanes, wildfires, or tornados), the opioid epidemic, or a qualifying emergency. (d)SelectionIn awarding grants under this section, the Secretary shall—(1)give priority to—(A)high-need local educational agencies, as defined in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021); and(B)local educational agencies that serve populations that are likely to have an increased likelihood of youth trauma resulting from recent natural disasters (such as hurricanes, wildfires, or tornados), the opioid epidemic, or a qualifying emergency; and(2)ensure that, to the maximum extent practicable, the projects funded under this section are located in diverse geographic regions of the United States.(e)Uses of funds(1)In generalA local educational agency receiving a grant under this section shall use such funds to carry out programs at elementary schools and secondary schools served by the local educational agency that—(A)involves instruction of evidence-based social-emotional learning through locally relevant materials for educators and school leaders and families;(B)provides professional development for educators and school leaders to engage families and support the development of the social-emotional learning of families;(C)provides direct instruction on social-emotional learning to families during times when families are available and in places that are safe, convenient, and easily accessible;(D)encourages participation of families in the programs offered by the local educational agency under this section, including programs supported by partner entities as described under paragraph (3); and(E)is designed to result in improved measurable outcomes related to children, including positive social behavior and academic outcomes.(2)State educational agenciesIn the case of a local educational agency that is a State educational agency, such entity shall award subgrants, on a competitive basis, to local educational agencies to carry out the program described in paragraph (1).(3)Public-private partnershipsEach local educational agency awarded a grant under this section may carry out the program funded under the grant in partnership with one or more of the following:(A)Institutions of higher education, including Tribal Colleges and Universities.(B)Nonprofit organizations.(C)Community-based organizations.(f)Reports(1)Reports from grant recipientsA local educational agency that receives a grant under this section shall submit to the Secretary, not later than 1 year after the date of receipt of grant funds, a report containing any relevant information, as requested by the Secretary, in accordance with the information required of the Secretary under paragraph (2). (2)Annual report to CongressNot later than 2 years after the first grant is awarded under this section, and annually thereafter, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives and make publicly available, a report on activities and results under this section. Such report shall describe—(A)the total number of grant applications received during the year preceding the report;(B)the number and geographic distribution of the grants for such year and for all grants awarded under this section;(C)participation of minority-serving institutions, including Tribal Colleges and Universities;(D)participation of underrepresented and economically disadvantaged families;(E)overall program outcomes and issues of concern; and(F)recommendations for program revisions to achieve the desired program outcome.(g)Definitions(1)ESEA termsThe terms elementary school, local educational agency, professional development, secondary school, specialized instructional support personnel, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Educator and school leader professional development programsThe term educator and school leader professional development programs includes professional development programs for educators, principals, school leaders, specialized instructional support personnel, and other school-based personnel.(3)Educators and school leadersThe term educators and school leaders means educators, principals, school leaders, specialized instructional support personnel, and other school-based personnel. (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(5)InstructionThe term instruction means activities that—(A)emphasize communication of knowledge concerning social-emotional learning in adults and children;(B)provide opportunities to practice social-emotional learning through interactive activities between families and their children; and(C)are aligned with and integrated into family involvement and engagement standards that may exist in the applicable State or that may be developed.(6)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(7)Qualifying emergencyThe term qualifying emergency means—(A)a public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an event related to the coronavirus for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(C)a national emergency related to the coronavirus declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.). (8)SecretaryThe term Secretary means the Secretary of Education.(9)Social-emotional learningThe term social-emotional learning includes—(A)self-awareness, or having a realistic perception of one’s own values, interests, and strengths, and being able to recognize one’s own emotions;(B)self-management, or how well one manages emotions, impulses, and stress, and is able to establish and achieve goals and exercise self-discipline;(C)social awareness, or the ability to take the perspective of and empathize with someone else and to appreciate and respect diversity;(D)relationship skills, or the ability to participate in healthy, cooperative, and caring relationships, and effectively resolve conflicts; and(E)responsible decision making, or the ability to recognize and generate good choices, evaluate the likely consequences of actions, and take responsibility for one’s decisions.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $130,000,000, of which not more than $10,000,000 may be used by the Secretary for reports and technical assistance.